DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2022 has been entered. 

Response to Amendment
Applicant’s amendment dated 11/05/2022, in which claims 1, 5-9, 11, 15-19 were amended, claims 3-4, 13-14 were withdrawn, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10, 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim 5 recites the limitation “the electrical conductivity of the second hole buffer material.” There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of this Action, the limitation of claim 5 will be interpreted and examined as -- wherein an electrical conductivity of the material of the second hole buffer sub-layer is less than 1x10-8Sm-1--.

Regarding claim 6, claim 6 recites the limitation “the second hole buffer material.” There is insufficient antecedent basis for this limitation in the claim. 
In addition, claim 1 on which claim 6 depends requires “a material of the second hole buffer sub-layer being the same as the material of the first hole buffer sub-layer.” However, if “a second hole buffer material” recited in claim 6 is not the first hole buffer material then it is unclear how to form a second hole buffer sub-layer in which a material of the second hole buffer sub-layer being the same as and being different from the material of the first hole buffer sub-layer. 
For the purpose of this Action, the limitation of claim 6 will be interpreted and examined as -- wherein when the material of the first hole buffer sub-layer is the first hole buffer material, and the material of the second hole buffer sub-layer is the first hole buffer material, a thickness of the first hole buffer sub-layer is 0.5-2 nm, and a thickness of the second hole buffer sub-layer is 0.5-2 nm.--

Regarding claims 7-9, claims 7-8 recite the limitation “the second hole buffer material and the third hole transport material,” claim 9 recites the limitation “the second hole buffer material.” There is insufficient antecedent basis for this limitation in the claim. 
In addition, claim 1 on which claims 7-9 depend requires “a material of the second hole buffer sub-layer being the same as the material of the first hole buffer sub-layer.” However, claims 7-9 require the material of the second hole buffer sub-layer being different from the material of the first hole buffer sub-layer because they are composed of different materials. It is unclear how to form a second hole buffer sub-layer in which a material of the second hole buffer sub-layer being the same as and being different from the material of the first hole buffer sub-layer. 

Regarding claim 16, claim 16 recites “a material of the first hole buffer sub-layer” and “a material of the second hole buffer sub-layer”. It is unclear whether “a material of the first hole buffer sub-layer” and “a material of the second hole buffer sub-layer” recited in claim 16 is the same as or different from “a material of the first hole buffer sub-layer” and “a material of the second hole buffer sub-layer” recited in claim 11.
For the purpose of this Action, the above limitation of claim 16 will be interpreted and examined as --the material of the first hole buffer sub-layer-- and --the material of the second hole buffer sub-layer--.

Regarding claim 21, claim 21 recites “wherein the material of the second hole buffer sub-layer is the same as the material of the first hole buffer sub-layer”. However, claim 11 on which claim 21 depends requires the material of the second hole buffer sub-layer being different from the material of the first hole buffer sub-layer because “a material of the first hole buffer sub-layer is a first hole buffer material or a mixed material composed of the first hole buffer material and a fourth hole transport material” and “a material of the second hole buffer sub-layer being a second hole buffer material or a mixed material composed of the second hole buffer material and a third hole transport material.” It is unclear how to form a second hole buffer sub-layer in which a material of the second hole buffer sub-layer being the same as and being different from the material of the first hole buffer sub-layer.
For the purpose of this Action, the limitation of claim 21 will be interpreted and examined as – wherein the second hole buffer material is the same as the first hole buffer material--.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 11-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boerner et al. (US Pub. 20070132370) in view of Gough et al. (US Pub. 20100308754).
Regarding claims 1, 5, 6, Boerner et al. discloses in Fig. 3, claims 1, 3, 4, 6, paragraph [0020]-[0021], [0028]-0033] a light-emitting diode comprising, arranged in a stack and sequentially: 
an anode [2]; 
a hole transport layer [8] arranged close to the anode [2];
a first hole buffer sub-layer [9] arranged and affixed to the hole transport layer [8], wherein a material of the first hole buffer sub-layer is a first hole buffer material [BCP, TAZ, TBPI] or a mixed material composed of the first hole buffer material and a fourth hole transport material, and an electrical conductivity of the first hole buffer material [BCP, TAZ, TBPI] is less than 1x10-8 Sm-1 [Boerner et al. disclosed the same material as first hole buffer material disclosed in paragraph [38], [68], [71], [73] of the pending application. Thus, the first hole buffer material disclosed by Boerner et al. would have the claimed electrical conductivity. MPEP 2112.01 (II) “IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES.”]; 
a spacer layer [10 or 3] arranged between the first hole buffer sub-layer [9] and a second hole buffer sub-layer [11 or 4], wherein a material of the spacer layer [10 or 3] includes a second hole transport material; 
the second hole buffer sub-layer [11 or 4], a material [BCP, TAZ, TBPI] of the second hole buffer sub-layer [11 or 4] being the same as the material of the first hole buffer sub-layer [9]; 
a light-emitting layer [5] arranged next to the second hole buffer sub-layer [11 or 4]; and 
a cathode [6] arranged next to the light-emitting layer [5];
wherein an electrical conductivity of the material [BCP, TAZ, TBPI] of the second hole buffer sub-layer [11 or 4] is less than 1x10-8Sm-1[Boerner et al. disclosed the same material as second hole buffer material disclosed in paragraph [73] of the pending application. Thus, the second hole buffer material disclosed by Boerner et al. would have the claimed electrical conductivity. MPEP 2112.01 (II) “IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES.”];
wherein when the material of the first hole buffer sub-layer [9] is the first hole buffer material [BCP, TAZ, TBPI], and the material of the second hole buffer sub-layer [11 or 4] is the first hole buffer material [BCP, TAZ, TBPI], a thickness of the first hole buffer sub-layer [9] is 0.5-2 nm [0.1-10nm, 0.1-5nm, 0.1-2nm, 0.1-0.5nm], and a thickness of the second hole buffer sub-layer [11 or 4] is 0.5-2 nm [0.1-10nm, 0.1-5nm, 0.1-2nm, 0.1-0.5nm].
	Boerner et al. fails to disclose 
	the light-emitting diode is a quantum dot light-emitting diode; and
the light-emitting layer is a quantum dot light-emitting layer.
Gough et al. discloses in claim 16, paragraph [0064]
the light-emitting diode is a quantum dot light-emitting diode; and
the light-emitting layer is a quantum dot light-emitting layer.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Gough et al. into the method of Boerner et al. to include the light-emitting diode is a quantum dot light-emitting diode; and the light-emitting layer is a quantum dot light-emitting layer. The ordinary artisan would have been motivated to modify Gough et al. in the above manner for the purpose of providing suitable material included in the light emitting layer. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

Regarding claims 11, 12, 15, 16, 20, 21, 22, Boerner et al. discloses in Fig. 3, claims 1, 3, 4, 6, paragraph [0020]-[0021], [0028]-0033] a light-emitting diode comprising, arranged in a stack and sequentially: 
an anode [2]; 
a hole transport layer [8] arranged close to the anode [2];
a first hole buffer sub-layer [9] arranged and affixed to the hole transport layer [8], wherein a material of the first hole buffer sub-layer [9] is a first hole buffer material [BCP, TAZ, TBPI], and a hole mobility of the first hole buffer material [BCP, TAZ, TBPI]  is less than 1x 10-6 cm2V-1 s-1 [Boerner et al. disclosed the same material as first hole buffer material disclosed in paragraph [38], [68], [71], [73] of the pending application. Thus, the first hole buffer material disclosed by Boerner et al. would have the claimed hole mobility. MPEP 2112.01 (II) “IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES.”]; 
a spacer layer [10 or 3] arranged between the first hole buffer sub-layer [9] and a second hole buffer sub-layer [11 or 4], wherein a material of the spacer layer [10 or 3] includes a second hole transport material; 
the second hole buffer sub-layer [11 or 4], a material [BCP, TAZ, TBPI] of the second hole buffer sub-layer [11 or 4] being a second hole buffer material [BCP, TAZ, TBPI];
a light-emitting layer [5] arranged next to the second hole buffer sub-layer [11 or 4]; and 
a cathode [6] arranged next to the light-emitting layer [5];
wherein the first hole buffer material [BCP, TAZ, TBPI] comprises at least one of TPBi, BCP, and TAZ;
wherein a hole mobility of the second hole buffer material [BCP, TAZ, TBPI] is less than 1x 10-6 cm2V-1 s-1 [Boerner et al. disclosed the same material as second hole buffer material disclosed in paragraph [73] of the pending application. Thus, the second hole buffer material disclosed by Boerner et al. would have the claimed hole mobility. MPEP 2112.01 (II) “IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES.”];
wherein when the material of the first hole buffer sub-layer [9] is the first hole buffer material [BCP, TAZ, TBPI], and the material of the second hole buffer sub-layer [11 or 4] is the second hole buffer material [BCP, TAZ, TBPI], a thickness of the first hole buffer sub-layer [9] is 0.5-3 nm [0.1-10nm, 0.1-5nm, 0.1-2nm, 0.1-0.5nm], and a thickness of the second hole buffer sub-layer [11 or 4] is 0.5-3 nm [0.1-10nm, 0.1-5nm, 0.1-2nm, 0.1-0.5nm];
wherein the second hole buffer material [BCP, TAZ, TBPI] comprises at least one of TPBi, BCP, and TAZ;
wherein the second hole buffer material [BCP, TAZ, TBPI] is the same as the first hole buffer material [BCP, TAZ, TBPI][paragraph [0031]-[0032]];
wherein the light-emitting layer [5] arranged next to the second hole buffer sub-layer [11 or 4] is the only single light-emitting layer of the light-emitting diode.
	Boerner et al. fails to disclose 
	the light-emitting diode is a quantum dot light-emitting diode; and
the light-emitting layer is a quantum dot light-emitting layer.
Gough et al. discloses in claim 16, paragraph [0064]
the light-emitting diode is a quantum dot light-emitting diode; and
the light-emitting layer is a quantum dot light-emitting layer.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Gough et al. into the method of Boerner et al. to include the light-emitting diode is a quantum dot light-emitting diode; and the light-emitting layer is a quantum dot light-emitting layer. The ordinary artisan would have been motivated to modify Gough et al. in the above manner for the purpose of providing suitable material included in the light emitting layer. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boerner et al. (US Pub. 20070132370) in view of Gough et al. (US Pub. 20100308754) as applied to claim 1 above and further in view of Hayashi et al. (US Pub. 20090188547)
Regarding claim 2, Boerner et al. fails to disclose wherein the first hole buffer material is at least one of Al2O3, SiO2, AlN, and Si3N4.
However, Boerner et al. discloses in paragraph [0031] that the first hole buffer material function as a hole blocking layer. 
Hayashi et al. discloses in paragraph [0034], [0050]-[0051], [0160] suitable hole blocking layer materials comprising SiO2, and Si3N4. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hayashi et al. into the method of Boerner et al. to include wherein the first hole buffer material is at least one of SiO2, and Si3N4. The ordinary artisan would have been motivated to modify Hayashi et al. in the above manner for the purpose of providing suitable materials for forming a buffer layer functioning as a hole blocking layer [paragraph [0051], [0160] of Hayashi et al.].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boerner et al. (US Pub. 20070132370) in view of Gough et al. (US Pub. 20100308754) as applied to claim 6 above and further in view of Lee et al. (US Pub. 20170141342).
Regarding claim 10, Boerner et al. fails to disclose 
wherein the spacer layer has a thickness of 1-3 nm.
Lee et al. discloses in Fig. 5 and paragraph [0073] 
wherein the spacer layer [20B] has a thickness of 1-3 nm [30 angstrom to 120 angstroms].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lee et al. into the method of Boerner et al. to include wherein the spacer layer has a thickness of 3 nm. The ordinary artisan would have been motivated to modify Boerner et al. in the above manner for the purpose of providing suitable thickness of the spacer layer. In addition, the ordinary artisan would have been motivated to modify Boerner et al. to include the claimed range for at least the purpose of optimization and routine experimentation. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boerner et al. (US Pub. 20070132370) in view of Gough et al. (US Pub. 20100308754) as applied to claim 11 above and further in view of Vaufrey (US Pub. 20110227036).
Regarding claims 17-19, Boerner et al. discloses in paragraph [0031], [0033] 
a thickness of the first hole buffer sub-layer [9] is 1-8 nm [0.1-10nm, 0.1-5nm, 0.1-2nm], and a thickness of the second hole buffer sub-layer [11 or 4] is 1-8 nm [0.1-10nm, 0.1-5nm, 0.1-2nm];
the material of the first hole buffer sub-layer [9] is the first hole buffer material [BCP, TAZ, TBPI], and a thickness of the first hole buffer sub-layer [9] is 0.5-3 nm [0.1-10nm, 0.1-5nm, 0.1-2nm], a thickness of the second hole buffer sub-layer [11 or 4] is 1-8 nm [0.1-10nm, 0.1-5nm, 0.1-2nm];
the material of the second hole buffer sub-layer [11 or 4] is the second hole buffer material [BCP, TAZ, TBPI], a thickness of the first hole buffer sub-layer [9] is 1-8 nm [0.1-10nm, 0.1-5nm, 0.1-2nm], and a thickness of the second hole buffer sub-layer [11 or 4] is 0.5-3 nm [0.1-10nm, 0.1-5nm, 0.1-2nm].
[Boerner et al. discloses that the first hole buffer sub-layer and the second hole buffer sub-layer may comprise the same material or different materials and the thicknesses of the first hole buffer sub-layer and the second hole buffer sub-layer depend on the type of material used in the layer and the hole blocking properties thereof. Thus, Boerner et al. suggests that the first hole buffer sub-layer and the second hole buffer sub-layer may comprise the same thickness or different thicknesses.]
Further, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Boerner et al. fails to disclose
the material of the first hole buffer sub-layer is the mixed material composed of the first hole buffer material and the fourth hole transport material, the material of the second hole buffer sub-layer is the mixed material composed of the second hole buffer material and the third hole transport material;
the material of the second hole buffer sub-layer is the mixed material composed of the second hole buffer material and the third hole transport material;
the material of the first hole buffer sub-layer is the mixed material composed of the first hole buffer material and the fourth hole transport material.
However, Boerner et al. discloses in paragraph [0031] that the material of the first hole buffer sub-layer and the material of the second hole buffer sub-layer may comprise different materials.
Vaufrey discloses in paragraph [0042] that a material of each buffer layer may composed of a hole buffer material [TAZ, BCP, Bphen] or a mixed material composed of the hole buffer material [TAZ, BCP, Bphen] and a hole transport material [NPB, CBP, TCTA]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Vaufrey into the method of Boerner et al. to include the material of the first hole buffer sub-layer is the mixed material composed of the first hole buffer material and the fourth hole transport material, the material of the second hole buffer sub-layer is the mixed material composed of the second hole buffer material and the third hole transport material; the material of the first hole buffer sub-layer is the first hole buffer material and, the material of the second hole buffer sub-layer is the mixed material composed of the second hole buffer material and the third hole transport material; the material of the first hole buffer sub-layer is the mixed material composed of the first hole buffer material and the fourth hole transport material, the material of the second hole buffer sub-layer is the second hole buffer material. The ordinary artisan would have been motivated to modify Boerner et al. in the above manner for the purpose of providing suitable alternative materials of buffer sub-layers to optimize yield [paragraph [0042] of Vaufrey].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-12, 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822